 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurns International Security Services, Inc. and LocalNo. 63, International Guards Union of America.Case 27-CA-5007April 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on July 26, 1976, by Local No.63, International Guards Union of America, hereincalled the Union, and duly served on Burns Interna-tional Security Services, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 27, issued a complaint on August 27, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 25, 1971,the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in a unit of Respondent's full-time andregular part-time guards in the States of Coloradoand Wyoming. At all times material since June 25,1971, the Union has been the representative forcollective-bargaining purposes of the employees inthat unit. On June 29, 1976, the Board issued aDecision and Order in Case 27-CA-40811 findingthat Respondent herein violated Section 8(a)(5) and(1) of the Act by refusing to bargain with the Unionon October 1, 1973, and thereafter, and orderingRespondent, inter alia, to bargain with the Unionupon request. Since on or about July 2, 1976, theUnion has requested bargaining. Commencing on orabout July 6, 1976, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the employees exclusive bargain-ing representative. Further, since on or about July 6,1976, Respondent has failed and refused to supplyinformation requested by the Union regarding namesand addresses of employees, work locations, etc.,which is necessary for collective bargaining. OnSeptember 7, 1976, Respondent filed its answer to theI Reported at 225 NLRB 271.2 Respondent in its answer to the complaint states, inter alia, that it iswithout sufficient information or knowledge as to whether Local No. 63,International Guards Union of America, is now, and has been at all timesmaterial, a labor organization within the meaning of the Act, which, underSec. 102.20 of the Board's Rules and Regulations, operates as a denial.229 NLRB No. 8complaint admitting in part, and denying in part, theallegations in the complaint.On November 18, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.Subsequently, on November 26, 1976, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsthat it has refused to bargain and to supply therequested information but specifically alleges that itsrefusal to do so is warranted because of the pendencyof review proceedings timely filed by it in the UnitedStates Court of Appeals for the Tenth Circuitconcerning the Board Order in Case 27-CA-4081(225 NLRB 271) and because of Respondent'scontinuing good-faith doubt as to the majority statusof said Union, which doubt will not be resolved untila final judgment has been entered in the aforesaidCase 27-CA-4081 and all procedures for review orappeal therein have been exhausted or have not beenutilized within the times duly provided by law.All issues raised by Respondent in this proceedingwere or could have been litigated in the prior unfairlabor practice proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in said earlier proceeding. We therefore findthat Respondent has not raised any issue which isproperly litigable in this proceeding.2In its response to the Motion for SummaryJudgment, however, Respondent reasserts that theBoard should not grant a Motion for SummaryJudgment where, as here, Respondent's obligation tobargain with the Union is dependent upon theresolution of an earlier related unfair labor practiceproceeding which is being judicially reviewed by aHowever, as admitted by Respondent, this organization was certified onJune 25, 1971, as the exclusive collective-bargaining representative ofRespondent's employees, and the Board found this organization to be alabor organization in related Case 27-CA-081. Accordingly, this issue waslitigated in the underlying unfair labor practice case and may not belitigated herein. Teledyne, Landis Machine, 212 NLRB 73, 74, fn. 4 (1974).112 BURNS INTL. SECURITY SERVICESU.S. court of appeals. We have considered Respon-dent's argument and have concluded that there isnothing in the circumstances herein to warrantdeparture from our present policy of processing our8(a)(5) summary judgment proceedings to a conclu-sion pending court adjudication of a related Boardunfair labor practice proceeding.3We shall, accord-ingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation with itsprincipal office and place of business at BriarcliffManor, New York. It also maintains offices atvarious other cities in the United States, includingDenver and Colorado Springs, Colorado, the situs ofthe instant dispute. In the latter offices Respondentprovides security services valued in excess of$100,000 per annum to employers who meet theBoard's jurisdictional standards for direct inflowand/or outflow. We find that the operations ofRespondent affect commerce within the meaning ofSection 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal No. 63, International Guards Union ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time guards,including sergeants employed by Respondent inthe States of Colorado and Wyoming, butexcluding office clerical employees, professional3 Lube Devices, Inc., 201 NLRB 914, 915 (1973); Great Dane Trailers,Inc., 191 NLRB 6, 7 (1971); and Porta-Kamp Manufacturing Company, Inc.,189 NLRB 899, 900(1971).employees and supervisors as defined in the Act,including lieutenants and captains.B. The CertificationOn April 5, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 27 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 25, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act, as the Boardfound in its June 29, 1976, Decision and Order, 225NLRB 271.C. The Request To Bargain and Respondent'sRefusalSince on or about July 2, 1976, and at all timesthereafter, the Union has requested Respondent tobargain collectively with it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Since on or about July 6, 1976,and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective-bargaining ofall employees in said unit.4Further, the Union hasrequested that Respondent supply it with informa-tion regarding names and addresses of employees'work locations, etc., which information is necessaryfor collective bargaining. And, since on or about July6, 1976, Respondent has failed or refused to supplythe requested information.Accordingly, we find that Respondent has, sinceJuly 6, 1976, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and to supply information requested by theUnion regarding names and addresses of employees,work locations, etc., which information is necessaryfor collective bargaining, and that, by such refusals,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-4 As found in the earlier proceeding, Respondent's refusal to bargaincommenced prior to July 6, 1976. Thus, the refusal on this occasionconstituted a continuation of that unlawful conduct.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, supply the requested information andbargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Burns International Security Services, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local No. 63, International Guards Union ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time guards,including sergeants employed by Respondent in theStates of Colorado and Wyoming, but excludingoffice clerical employees, professional employees,and supervisors as defined in the Act, includinglieutenants and captains, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since June 25, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 6, 1976, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing since on or about July 6, 1976, tosupply information requested by the Union regard-ing names and addresses of employees, work loca-tions, etc., which information is necessary forcollective bargaining, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended the National LaborRelations Board hereby orders that the Respondent,Burns International Security Services, Inc., Denverand Colorado Springs, Colorado, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 63,International Guards Union of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time guards,including sergeants employed by Respondent inthe States of Colorado and Wyoming, butexcluding office clerical employees, professionalemployees, and supervisors as defined in the Act,including lieutenants and captains.(b) Refusing to supply the aforesaid labor organi-zation with information necessary for collectivebargaining, including the names and addresses ofunit employees, work locations, and the like.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, supply the above-named labororganization with information necessary for collec-tive-bargaining including names and addresses ofunit employees, work locations, and the like.(c) Post at its various facilities in Colorado andWyoming, wherever its employees customarily meet114 BURNS INTL. SECURITY SERVICESand congregate, copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 27,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalNo. 63, International Guards Union of America,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT refuse to supply the above-named Union with information necessary forcollective bargaining including the names andaddresses of unit employees, work locations, andthe like.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time guards,including sergeants employed by Respon-dent in the States of Colorado and Wyom-ing, but excluding office clerical employees,professional employees, and supervisors asdefined in the Act, including lieutenants andcaptains.WE WILL upon request supply the above-namedUnion with information necessary for collectivebargaining including the names and addresses ofunit employees, work locations, and the like.BURNS INTERNATIONALSECURITY SERVICES, INC.115